DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action considers claims 1-20, in “Claims - 08/25/2020”,    pending for prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3; [0047]) = (element 100; Figure No. 3; Paragraph No. [0047]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Abdo; Mohannad et al., (US 20190383649 A1; hereinafter Abdo; using us-Toshima), and further in view of ROGERS; John A et al., (US 20130333094 A1; hereinafter Rogers).

    PNG
    media_image1.png
    760
    575
    media_image1.png
    Greyscale

Abdo Figure 3
1. Abdo teaches a thermal printing system for forming a plurality of electric circuits ([0026]), comprising (see the entire document, specifically (Fig 3; [0047+]), and as cited below): 
a thermal print head (305; Fig 3; [0047]); 
a sacrificial print medium (315) positioned adjacent to the thermal print head; 
a ribbon (100) positioned between the thermal print head and the sacrificial print medium, wherein: 
the ribbon (100) comprises a carrier (labelled white in 100 as upper layer; [0026]) and a metal layer (labelled black in 100 as lower layer); 
305) is configured to print a first portion of the metal layer onto the sacrificial print medium; 
the first portion (310a/312a) of the metal layer is a (see below for “negative”) image (labelled as 410 in Fig 4B;[0054]) of at least one electric circuit; and 
subsequent to printing the first portion of the metal layer, a second portion (312a-312e) of the metal layer remains on the carrier; 
But, Abdo does not expressly disclose negative attribute of image; and  
a circuit substrate positioned adjacent to the carrier and the second portion of the metal layer; and 
a heating element for transferring the second portion of the metal layer from the carrier labelled as 410 in Fig 4B) onto the circuit substrate.  
However, in the analogous art, Toshima teaches a thermal transfer type printing apparatus using a thermal head and thermal transfer ink of negative ([abstract]), wherein (figs. 8-9C; C 4, L40 to C 5 L-14) the ribbon is a negative  image of at least one electric circuit.  
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to configure the Abdo‘s image with Toshima negative attributes, and thereafter the combination of (Abdo and Toshima) comprising negative image, since, this negative specificity, at least,  facilitates easy erasing of the image  confirming that the ink ribbon no longer retains a negative corresponding to the previously supplied print information (Toshima [0193]).
The combination of (Abdo and Toshima) does not yet expressly disclose a circuit substrate positioned adjacent to the carrier and the second portion of the metal labelled as 410 in Fig 4B) onto the circuit substrate.  
However, in the analogous art, Rogers teaches a system including a conformal transfer device in a microtransfer printing process, for example, to transfer one or more more metallic conductor structures from a fabrication substrate to a device substrate ([0193]), wherein (Fig 1; [0009],[0013], [0193]) a process for transfer printing an interconnected device structure from a substrate on which it is fabricated to an another surface (a) Interconnected sensors on a temporary carrier formed on a silicon sacrificial medium (100) are lifted onto the carrier (140); (b) then pressed onto an substrate (170); (c) after heating at 150.degree. C. for 4 min ([0143 (g))   removing the intermediate carrier (140) that completes the transfer 120, resulting and electrical circuit wherein [0132] the transfer printing can be to the curved surface, such as by a rotational or rolling motion of the stamp over the curved surface, wherein [0011] any of the systems provided may be  sensors, actuators or both. In an embodiment, the electronic device comprises at least 3 different types of sensors, actuators or both. In an aspect, the one or more sensors, actuators or both are provided in an open mesh geometry.

    PNG
    media_image2.png
    118
    617
    media_image2.png
    Greyscale

Rogers Figure 1
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to incorporate the configuration steps (b and c) of Rogers into modified Abdo‘s structure, and thereafter the combination of (Abdo, Toshima and Rogers)’s system further comprising “a circuit substrate (Rogers) Abdo remaining black portion). since, this inclusion, at least,  facilitates material transfer from a donor material to a receiver material (Rogers [0193]).
The combination of (Abdo, Toshima and Rogers)’s system further teaches, a heating element for transferring the second portion of the metal layer (Rogers [0143 (g)]) from the carrier onto the circuit substrate(Rogers).  
5. the combination of (Abdo, Toshima, and Rogers) as applied to the thermal printing system of claim 2, further teaches, (the system) further comprising at least one cutter ([0050]) configured to punch a perimeter of the plurality of electric circuits from the circuit substrate subsequent to transferring the second portion of the metal layer to the circuit substrate, thereby singularizing the plurality of electric circuits.  

6. The combination of (Abdo, Toshima, and Rogers) as applied to the thermal printing system of claim 1, further comprising a controller ([0048]) configured to provide printing instructions to the thermal print head.  
7. The combination of (Abdo, Toshima, and Rogers) as applied to the thermal printing system of claim 1, wherein: 
the metal layer comprises at least one of silver, copper, a composite comprising silver and copper, aluminum, or gold, and has a thickness of from 0.5 micrometers to 15 micrometers ([0026]); 
the carrier (104) comprises at least one of paper, polyester ([0022]), polyimide, and fabric, and has a thickness of from 25 micrometers to 75 micrometers ([0022] see MPEP 2144.05.I a prima facie case of obviousness exists where the claimed ranges or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) ); and 
the sacrificial print medium comprises at least one of paper, polyester, polyimide, and fabric, and has a thickness of from 25 micrometers to 75 micrometers (construed from Rogers [0025]).  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Abdo; Mohannad et al., (US 20190383649 A1; hereinafter Abdo; using us-provisional-application US 62684400 20180613) in view of Toshima; Akira (US 4531135 A1; hereinafter Toshima, and ROGERS; John A et al., US 20130333094 A1; hereinafter Rogers), and in further view of Kwasny, David M. et al., (US 20030196747 A1, off record; hereinafter Kwasny).
 Claims 2-4, The combination of (Abdo, Toshima and Rogers) as applied to the thermal printing system of claim 1, 2, 3 respectively, further teaches, (the system) further teaches all the limitations except the reel attributes. The combination further suggests (Rogers  [0132]) the transfer printing can be to the curved surface, such as by a rotational or rolling motion of the stamp over the curved surface, but does not expressly disclose further comprising: 
For claim 2: “a ribbon supply reel configured to supply the ribbon to the thermal print head; and a carrier take-up reel configured to receive the carrier after transferring the second portion of the metal layer to the circuit substrate”.  
For claim 3: “a sacrificial print medium supply reel configured to supply the sacrificial print medium to the thermal print head; and a sacrificial print medium take-up 
For claim 4 : “a circuit substrate supply reel configured to supply the circuit substrate to the heating element; and a circuit substrate take-up reel configured to receive at least a portion of the circuit substrate subsequent to the transferring of the second portion of the metal layer to the circuit substrate”.  
However, in the analogous art, Kwasny  teaches a clear protective overcoat for a printed medium, achieved with a thermal transfer material and a carrier ribbon forming a donor web which is subjected to heat and pressure to transfer a segment of thermal transfer material from the donor web onto the printed area on the printable surface of a medium ([0001]), (Fig 2; [0024]) a source roll (16), a take-up roll (18), are provided to supply (10) and collect at take-up reel. 


    PNG
    media_image3.png
    249
    536
    media_image3.png
    Greyscale

Kwasny Figure 2
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to incorporate the elements of Kwasny  a Abdo‘s method, and thereafter the combination of (Abdo, Toshima, Rogers and Kwasny)’s system further comprising:
 “a ribbon supply reel (100) configured to supply the ribbon to the thermal print head (305); and a carrier take-up reel configured to receive the carrier after transferring the second portion of the metal layer to the circuit substrate”, as recited in claim 2.  
“a sacrificial print medium (315) supply reel configured to supply the sacrificial print medium to the thermal print head (305); and a sacrificial print medium take-up reel configured to receive the sacrificial print medium and the first portion of the metal layer subsequent to printing the first portion of the metal layer” as recited in claim 3.  
For claim 4: “a circuit substrate supply reel configured to supply the circuit substrate to the heating element; and a circuit substrate take-up reel configured to receive at least a portion of the circuit substrate subsequent to the transferring of the second portion of the metal layer to the circuit substrate” as recited in claim 14; and
The ordinary artisan would have been motivated to modify the combination in the manner set forth above for, at least, to transfer a segment of the thermal transfer material layer of the donor web onto the sheet of the medium material (12) as it moves through the system (Kwasny [00063]) which is supplemental to the suggestions of .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abdo; Mohannad et al., (US 20190383649 A1; hereinafter Abdo; using us-provisional-application US 62684400 20180613) in view of Toshima; Akira (US 4531135 A1; hereinafter Toshima, and ROGERS; John A et al., US 20130333094 A1; hereinafter Rogers), and in further view of Kwasny, David M. et al., (US 20030196747 A1, off Kwasny), and in further view of Williams; Richard K. et al., (US 20090250522 A1; hereinafter Williams).
8. The combination of (Abdo, Toshima and Rogers) as applied to the thermal printing system of claim 7, does not expressly disclose, wherein the second portion of the metal layer is at least a portion of a radio-frequency identification chip.  
However, in the analogous art, Williams teaches a radio frequency identification (RFID) antennas and Chip ([Abstract]), wherein (Figs 13-14; [0041]) forming a plurality of radio-frequency identification (RFID) chips (RFID) from the second portion of the metal layer 74 being dispensed in the shape of the printed adhesive as illustrated in FIG. 13.
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to incorporate the feature of Williams  into modified Abdo‘s method, and thereafter the combination of (Abdo , Toshima, Rogers and Williams)’s system further comprising wherein the second portion of the metal layer is at least a portion of a radio-frequency identification chip , since this inclusion, at least, produce a cost-effective process for depositing a conductive pattern onto an RFID label or tag which is both inexpensive and reliable (Williams [0007]).
Allowable Subject Matter
Claim 9 is differentiated over the current status of the closest prior arts cited in section I-III above.  Claims 10-20 are differentiated over prior art as those inherits the subject matter from claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
January 27, 2022